              Case 2:21-cr-00045-JCC Document 65 Filed 08/19/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR21-0045-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    SUMIT GARG,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s unopposed motion to extend the
18   deadline for its response to Defendant’s motion for a discovery schedule. (Dkt. No. 63.) Being
19   fully advised in the matter and finding good cause, the Court GRANTS the Government’s motion.
20   (Dkt. No. 63.) It is hereby ORDERED that the Government has until September 2, 2021, to respond
21   to Defendant’s motion for a discovery schedule.
22          DATED this 19th day of August 2021.
                                                          Ravi Subramanian
23
                                                          Clerk of Court
24
                                                          s/Sandra Rawski
25                                                        Deputy Clerk

26


     MINUTE ORDER
     CR21-0045-JCC
     PAGE - 1
